 Case 2:20-cv-12506-RHC-RSW ECF No. 1 filed 09/11/20          PageID.1   Page 1 of 6




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            DETROIT DIVISION


EVA M. TRUDEAU,
                                                CIVIL ACTION
     Plaintiff,

v.                                              COMPLAINT 2:20-cv-12506

CENTRAL BILLING, LLC D/B/A
PACIFIC COLLECTION GROUP                        JURY TRIAL DEMANDED

     Defendant.

                                    COMPLAINT

     NOW COMES the Plaintiff, Eva M. Trudeau (“Plaintiff”), by and through her

undersigned attorney, complaining of the Defendant, Central Billing, LLC d/b/a

Pacific Collection Group (“Defendant”) as follows:

                               NATURE OF THE ACTION

     1. Plaintiff brings this action seeking redress for Defendant’s violations of the

Fair Debt Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                              JURISDICTION AND VENUE

     2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.




                                           1
 Case 2:20-cv-12506-RHC-RSW ECF No. 1 filed 09/11/20           PageID.2    Page 2 of 6




   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides

in the Eastern District of Michigan and all of the events or omissions giving rise to

the claims occurred within the Eastern District of Michigan.

                                       PARTIES

   4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all

times relevant, is a “person” as defined by 47 U.S.C. §153(39).

   5. Defendant is a debt collector with its headquarters in San Bernardino,

California. Defendant’s principal purpose is collecting consumer debts originally

owed to others.

   6. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   7. At all times, Defendant acted through its duly authorized agents, employees,

officers, members, directors, heirs, successors, assigns, vendors, principals, trustees,

sureties, subrogees, representatives, and insurers.

                        FACTS SUPPORTING CAUSE OF ACTION

   8. Prior to the events leading to this cause of action, Plaintiff allegedly defaulted

on a consumer debt (“subject debt”).

   9. Subsequently, Defendant acquired the right to collect on the subject debt.

   10. On August 31, 2020, Defendant sent Plaintiff a text message to her cellular

phone in an attempt to collect on the subject debt.


                                           2
 Case 2:20-cv-12506-RHC-RSW ECF No. 1 filed 09/11/20          PageID.3    Page 3 of 6




   11. In this this communication, Defendant failed to disclose that it was a debt

collector.

   12. Due to Defendant’s failure to disclose that it was a debt collector, Plaintiff

was confused and worried by Defendant’s text message.

   13. Plaintiff was concerned about the potential ramifications of receiving such an

unclear message from Defendant.

   14. Concerned about the violations of her rights, Plaintiff sought the assistance of

counsel.

   15. Plaintiff has expended time and incurred costs consulting with her attorneys

as a result of Defendant’s deceptive and misleading collection actions.

   16. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful

attempts to collect the subject debt.

   17. Plaintiff suffered from emotional distress and mental anguish due to

Defendant’s unlawful attempts to collect the subject debt, as she was confused what

type of entity was trying to contact him.

      COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   18. Plaintiff restates and realleges paragraphs 1 through 17 as though fully set

forth herein.

   19. The Plaintiff is a “consumer” as defined by FDCPA §1692a(3).



                                            3
 Case 2:20-cv-12506-RHC-RSW ECF No. 1 filed 09/11/20         PageID.4    Page 4 of 6




   20. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out

of a transaction due or asserted to be owed or due to another for personal, family, or

household purposes.

   21. Defendant is a “debt collector” as defined by §1692a(6) because it regularly

collects debts and uses the mail and/or the telephones to collect delinquent accounts

allegedly owed to a third party.

   22. Moreover, Defendant is a “debt collector” because it acquired rights to the

subject debt after it was in default. 15 U.S.C. §1692a(6).

   23. Defendant used the mail to attempt to collect the subject debt and, as such,

engaged in “communications” as defined in FDCPA §1692a(2).

   24. Defendant violated 15 U.S.C. §§1692e, e(11), and f through its unlawful debt

collection practices.

      a. Violations of FDCPA § 1692e

   25. Defendant    violated §1692e when it misleadingly sent Plaintiff a

communication without disclosing it was a debt collector. Defendant purposefully

attempted to mislead Plaintiff about who was contacting her in an attempt to

intimidate Plaintiff into paying the subject debt.

   26. Defendant violated §1692e(11) by failing to disclose in its written

communication to Plaintiff that the communication was from a debt collector. This


                                           4
 Case 2:20-cv-12506-RHC-RSW ECF No. 1 filed 09/11/20         PageID.5   Page 5 of 6




was done intentionally, with the goal of confusing and intimidating Plaintiff into

making a payment on the subject debt.

      b. Violations of FDCPA § 1692f

   27. Defendant violated §1692f by unfairly and unconscionably failing to inform

Plaintiff that it was a debt collector. This served no other purpose but to worry and

confuse Plaintiff about who was contacting her and what the letter was for.

   28. Defendant intentionally and unconscionably mislead Plaintiff for the sole

purpose of panicking Plaintiff and intimidating Plaintiff into making a payment on

the subject debt.

WHEREFORE, Plaintiff EVA M. TRUDEAU respectfully requests that this
Honorable Court:

   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;
   b. Award Plaintiff statutory and actual damages, in an amount to be determined
      at trial, for the underlying FDCPA violations;
   c. Award the Plaintiff costs and reasonable attorney fees as provided under 15
      U.S.C.        §1692k; and
   d. Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.




                                         5
Case 2:20-cv-12506-RHC-RSW ECF No. 1 filed 09/11/20   PageID.6    Page 6 of 6




Dated: September 11, 2020               Respectfully Submitted,

                                        /s/ Alexander J. Taylor
                                        Alexander J. Taylor, Esq.
                                        Counsel for Plaintiff
                                        Sulaiman Law Group, Ltd
                                        2500 S Highland Ave, Suite 200
                                        Lombard, IL 60148
                                        Telephone: (630) 575-8181
                                        ataylor@sulaimanlaw.com




                                    6
